  Exhibit 10.02

 
 
 
 
 
 
 
 
 
 
 
 
 


Agreement
 
ACM Research (Shanghai), Inc.
 
And
 
[Investor]
 
June 2019
 


 
 

 
 
 
Contents
 
Article
 
1.     Listing of the Company
2
 
 
2.     Share Repurchase
3
 
 
3.     Restriction on Investors’ Shareholding Ratio
3
 
 
4.     Employee Options Plan
3
 
 
5.     Liability for Breach and Indemnity
4
 
 
6.     Confidentiality
4
 
 
7.     Notice
4
 
 
8.     Governing Law & Settlement of Dispute
4
 
 
9.     Miscellaneous
5

 
[stamp]
 

 
This Agreement (hereafter referred to as “this Agreement”) is signed by and
between the following parties in Shanghai on June 12, 2019:
A.
ACM Research (Shanghai), Inc. (hereafter referred to as the “Company”), a
limited liability company (Uniform Social Credit Code: 91310000774331663A)
incorporated and effectively existing in accordance with the laws of the
People’s Republic of China (hereafter referred to as “China”, which, for the
purpose of this Agreement, excludes the Hong Kong Special Administrative Region,
the Macau Special Administrative Region and Taiwan Region), having the
registered address at Building 4, 1690 Cai Lun Road, China (Shanghai) Pilot Free
Trade Zone; and
B.
[Investor] (hereafter referred to as the “Investor”), a [form of entity]
(Uniform Social Credit Code: [●]) established and existing in accordance with
the laws of China, having the registered address at [address].
The Investor and the Company are separately referred to as “one party” and
collectively referred to as “both parties”.
WHEREAS:
1.
On the signing date of this Agreement, the Company and the Investor signed
relevant capital increase agreement (hereafter referred to as “Capital Increase
Agreement”), stipulating that the Investor will contribute part of the
additional registered capital of the Company, or RMB [amount of additional
registered capital subscribed by the Investor], in accordance with the terms and
conditions set forth by the Capital Increase Agreement;
2.
After completion of the Current Investment stated in the Capital Increase
Agreement (as defined in the Capital Increase Agreement), ACM Research, Inc.
(hereafter referred to as the “Controlling Shareholder” or “ACMR”) will hold
95.99% of the equities of the Company, all the investors (as defined in the
Capital Increase Agreement), including the Investor, will hold 3.34% of the
equities of the Company, and the Investor will hold [●]% of the equities of the
Company.
Both parties have now agreed to enter into this Agreement and further stipulate
some affairs as follows:
1.
Listing of the Company
 
Both parties agree that they will exhaust respective every possible effort to
cause and ensure the Company’s completion of the initial public offering and
trading at the Science and Technology Innovation Board of Shanghai Stock
Exchange (hereafter referred to as the “Exchange”) (hereafter referred to as
“Listing”, subject to formal listing and trading of the Company shares at the
Exchange) within three (3) years after completion of the Current Investment, and
ensure that the valuation of the Company at the time of listing (namely,
valuation of the Company in the listing plan as approved by the Exchange and/or
China Securities Regulatory Commission (hereafter referred to as “CSRC”)) will
be no lower than RMB 5,150 million (unless all the shareholders of the Company
agree in one accord to adjust the aforesaid valuation).
Notwithstanding the aforesaid provision, if the Company has not finally realized
the listing but the CSRC has decided to consent with the registration of the
Company’s listing application upon the expiration of the three-year period as of
the completion date of Current Investment (or any other date agreed by the
Company, the Controlling Shareholder and all investors, including the Investor,
in writing and in one accord after mutual consultation, hereafter referred to as
the “Estimated Completion Date of Listing”), the Investor agrees and understands
that it will not enjoy the right to require a share repurchase by the Company as
described in Article 2 hereto.
Both parties further confirm that the Investor shall not sell or transfer the
Company shares it holds in whatever form within one (1) year after the listing
date of the Company (or a longer period stipulated by Laws of China or
explicitly required by the CSRC or the Exchange). After expiration of the
aforesaid period, (i) the Company shares held by the Investor will be tradable
without restriction in relevant market, except that shares are forbidden for
sale pursuant to mandatory provisions of the Laws of China; (ii) the total
common shares issued by the Company shall satisfy minimum public circulation
requirement for relevant market, and the aforesaid common shares will be
tradable without restriction, except that shares are forbidden for sale pursuant
to mandatory provisions of the Laws of China.
 
 
2

 
2.
Share Repurchase
2.1
Repurchase Options
Where the Company fails to realize the listing until the Estimated Completion
Date of Listing, the Investor shall, within fifteen (15) days (hereafter
referred to as “Exercise Period”) as of the Estimated Completion Date of Listing
(or date extended in accordance with the provision below), be entitled to notify
the Company (hereafter referred to as “Repurchase Notice”) in writing, requiring
the Company (to the extent allowed by Laws of China) repurchase all or part of
the Company shares then held by the Investor (hereafter referred to as “Proposed
Repurchase Shares”) at such price and in such manner as is described in Article
2.2.
Notwithstanding the preceding provision, if the CSRC has received the
registration application document submitted by the Company and is reviewing the
document until the Estimated Completion Date of Listing, both parties agree that
the starting time of the Exercise Period of the Investor as set forth by Article
2.1 herein shall be extended to the date when the CSRC decides not to register
the Company’s registration application or the date when the Company withdraws
the registration application document for the current listing.
2.2
Repurchase Price and Method
Unless both parties agree otherwise in writing, the price at which the Company
will repurchase the Proposed Repurchase Shares from the Investor in accordance
with Article 2.1 above shall be the same as the price of the Current Investment
(that is, RMB13 for RMB1 of the registered capital).
To the extent allowed by Laws of China, the Company shall sign corresponding
share repurchase agreement with the Investor, complete the repurchase of the
Proposed Repurchase Shares held by the Investor in the form of capital
reduction, and pay the repurchase price in full amount for the Proposed
Repurchase Shares at the aforesaid price to the Investor within ninety (90) days
after the Investor sends a Repurchase Notice (or a longer period agreed by both
parties in one accord). The Company shall, within the period prescribed by Laws
of China and the Share Repurchase Agreement, complete relevant change
registration and filing procedure reflecting the repurchase of the Proposed
Repurchase Shares, and the Investor shall take any necessary action (including
signing all necessary documents) to help the Company complete relevant
procedure.
2.3
The Investor further agrees that where the Company fails to realize the listing
until the Estimated Completion Date of Listing (and such failure is not
attributable to the Company), and in this event, the Company shall also have the
right to notify the Investor in writing within the Exercise Period set forth in
Article 2.1 and repurchase all or part of the Company shares then held by the
Investor at such price and in such manner as is described in Article 2.2. In
this case, the Investor shall take any necessary action (including signing all
necessary documents) to help the Company complete relevant procedure.
3.
Restriction on Investors’ Shareholding Ratio
The Investor agrees and acknowledges that unless obtaining a prior written
consent from the Company, the number of the Company’s shares or equities
(including shares acquired by the Investor from the secondary market after the
Company’s listing) held by the Investor (and its related party and/or persons
acting in concert) directly or indirectly shall not exceed 5% of the total
registered capital/shares of the Company in whatever situation.
4.
Employee Options Plan
 
 
3

 
 
For the purpose of stimulating employees of the Company, the Investor will agree
and acknowledge that after completing the Current Investment, the Company will
further determine the options incentive plan (hereafter referred to as the
“Employee Options Plan”) declared by the Company before listing and implementing
after listing in accordance with the Listing Rules of Shanghai Stock Exchange
for Science and Technology Innovation Board, other applicable laws and
regulations pertaining to listing. Subject to concrete provisions of applicable
laws and regulations, the total size of the Employee Options Plan shall be no
higher than RMB 13,906,000 and have an award price of RMB 10.4/share. For the
aforesaid purpose, the Investor shall agree to take any necessary action
(including without limitation to voting on and adopting relevant proposal,
helping sign relevant necessary document and helping complete all necessary
registration procedures in relevant internal resolution procedure of the
Company) and cooperate with the Company to cause the formulation and
implementation of concrete scheme for the Employee Options Plan.
5.
Liability for Breach and Indemnity
Where either party violates any article hereunder, the defaulting party shall be
obligated to indemnify the loss of the other party arising out of such default,
and the damage indemnity will not affect the other rights of the innocent party
hereunder.
6.
Confidentiality
Without the prior written consent from the other party, either party shall not,
and cause respective related party, advisor and representative not to, disclose
this Agreement and any article hereof to any third person, unless (i) any party
or related party requires corresponding disclosure in accordance with relevant
applicable laws/regulations or regulatory requirement; (ii) either party makes
necessary disclosure to its agent or advisor on condition that such agent and
advisor will keep confidential the aforesaid disclosure content.
7.
Notice
7.1
When sending a notice under or in relation to this Agreement, either party
hereto shall send it in writing to the following address, fax number or email
address of the other party (or any other address, fax number or email address of
the other party indicated through similar notice):
Company
Address: Building 4, 1690 Cai Lun Road, Pudong New District, Shanghai
Municipality
Email: crystal.luo@acmrcsh.com
Attention: Luo Mingzhu
[Investor]
Address:
Email:
Attention:
7.2
If it is sent by fax or email, it shall be considered as delivered on the first
working day after the sending date, but the notice shall be immediately
delivered to the recipient for confirmation with the next day delivery service
of the generally accepted express delivery company. If it is sent by fax or
email, it shall be considered as delivered on the first working day after the
sending date, but the notice shall be immediately delivered to the recipient for
confirmation with the next day delivery service of the generally accepted
express delivery company.
8.
Governing Law & Settlement of Dispute
 
 
 
4

 
 
8.1
The execution, validity, interpretation, performance and settlement of disputes
with respect to this Agreement shall be governed by the Laws of China.
8.2
The default, termination or invalidity with respect to this Agreement, or any
dispute arising out of or in connection with this Agreement shall be submitted
to Shanghai International Arbitration Center for arbitration in accordance with
then effective arbitration rules of the Center in Shanghai, and the arbitration
language is Chinese. The arbitration ruling made by the arbitration court shall
be final and legally binding upon both parties hereto.
9.
Miscellaneous
9.1
Validity and Termination
This Annotation shall take effect as of the Completion Date under the Capital
Increase Agreement after duly signed by both parties and be automatically
terminated on the date when the Company formally submits the listing
registration application document to the Exchange.
9.2
Modification
Any revision or modification made to this Agreement shall take effect only after
both parties sign a written agreement.
9.3
Assignment
Without the written consent from the other two parties, neither party shall
transfer any of its rights or obligations under this Agreement.
9.4
Severability
Where any provision of this Agreement is declared illegal, invalid or
unenforceable in whole or in part under applicable laws, such provision or part
shall, to such extent, not be considered as part of this Agreement, and not
affect the legality, validity and enforceability of the remaining part of this
Agreement. Both parties shall negotiate with one another to replace the
provision regarded as deleted with a provision that is legitimate, valid,
acceptable and the most closest to the initial purpose of both parties under
this Agreement.
9.5
Waiver
Any party’s failure to exercise, or delay in the exercise of, any right, power
or privilege under this Agreement shall not be regarded as a waiver of such
right, power or privilege, while the single or partial exercise of any right,
power or privilege shall not hinder the exercise of any other right, power or
privilege.
9.6
Language and counterparts
This Agreement is made in Chinese in two (2) counterparts, which is held by one
(1) counterpart respectively.
 
[No text below]
 
5

 
 
[This page has no text and is a signing page for the Agreement]
 
 
This Agreement is signed by the duly authorized representatives of both parties
on the date indicated on the first page of this Agreement.
 
 
ACM Research (Shanghai), Inc. (Stamp)
 
Signature: [signature]
 
Name: HUI WANG
 
Title: Legal Representative
 
[stamp] ACM Research (Shanghai), Inc.
 
 
 


 
 
 
 
 
 
 
 
[stamp:]
 
6

 
 
 
[This page has no text and is a signing page for the Agreement]
 
 
This Agreement is signed by the duly authorized representatives of both parties
on the date indicated on the first page of this Agreement.
 
[Investor]
 
 
Signature:
 
Name:
 
Title: Legal Representative or Authorized Representative
 
[stamp]
 
 
 
 
 
[stamp:]
 
7
